DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 7 Paragraph 1 regarding the objection to the specification has been fully considered. However, the objection requires that the use of the terms “IBM” and “Intel” should be amended with the proper symbols indicating use in commerce, as such: IBM® and Intel®, not capitalized, in order to overcome the objection. Therefore, the objection to the specification is maintained.
Applicant’s argument on Page 7 Paragraph 1 regarding the objections to Claims 2, 3, and 15 has been fully considered. However, Claim 2 still recites “and/or.” Therefore, the objection to Claim 2 is maintained.
Applicant’s argument on Page 7 Paragraph 3 regarding the rejection of Claims 1-11, 18, and 20 under 35 U.S.C. 102(a)(1) as being anticipated by Silberg has been fully considered, but is not persuasive and/or moot under new grounds of rejection as below. However, Silberg remains applicable to the invention as claimed.
Applicant does not provide specific arguments regarding the rejection of Claims 12-16 under 35 U.S.C. 103 over Silberg in view of Freundlich and Claims 17 and 19 under 35 U.S.C. 103 over Silberg in view of Tillander. The rejections are withdrawn in view of new grounds of rejection as below. Freundlich and Tillander remain applicable to the invention as claimed.
While differences between the cited prior art and the instant application are appreciated, they are not embodied in the claimed in such a way as to differentiate from the cited prior art.

Preliminary Note
In the claims dated 23 March 2022, Claim 15 has been indicated as “Original,” when in fact the claim has been amended. The amendment of Claim 15 is recognized, and proper indication as such is requested and appreciated.

Specification
The use of the terms “IBM” and “Intel”, as in [0057], which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include proper symbols indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1, 2, and 18 are objected to because of the following informalities: the claims are missing “the” before “cumulative acoustic response dose.” Appropriate correction is required.
Further regarding Claim 2, Claim 2 is objected to because of the following informalities: the claim uses the term “and/or.” The term “and/or” is not within the preferred verbiage of claim limitations and therefore should not be used when establishing claim limitations. For purposes of applying prior art, it is interpreted that all actions requires at least one of the target BBB region and its surrounding regions. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (“Real-time monitoring of focused ultrasound blood-brain barrier opening via subharmonic acoustic emission detection: implementation of confocal dual-frequency piezoelectric transducers”).
Regarding Claim 1, Tsai teaches a system for temporarily disrupting a patient's blood-brain barrier (BBB), (Abstract, Paragraph 4 “The proposed system configuration and corresponding analysis based on subharmonic acoustic emissions has the potential to be implemented as a real-time feedback control structure for reliable indication of intact FUS-BBB opening for CNS brain drug delivery” and Introduction, Paragraph 1 “Burst-triggered focused ultrasound (FUS) exposure in the presence of microbubbles has been shown to locally and temporally [sic] disrupt the blood-brain barrier (BBB).”), the system comprising: 
a) an ultrasound transducer (Abstract, Paragraph 2 “A confocal dual-frequency (0.55 MHz/1.1 MHz) focused ultrasound transducer was designed.”); and 
b) a controller, (2.3 Setup of real-time feedback controlled FUS exposure platform “a PC”) configured to: 
i) store a threshold value of a cumulative acoustic response dose, (Abstract, Paragraph 2 “we applied the predetermined ESD (energy spectrum density) change as a detection threshold in PC-controlled algorithm” and 2.7 Acoustic emission analysis for extravasations “wideband ESD accumulation”), associated with at least one target BBB region or its surrounding regions (Abstract, Paragraph 2 “The 1.1. Mhz spherically  curved ceramic was employed to deliver FUS exposure to induce BBB-opening, whereas the outer-ring 0.55 MHz ceramic was employed to detect the subharmonic acoustic emissions originating from the target position,” where opening the blood-brain barrier requires intravenous access, see Burgess et al., thus meeting the limitation of surrounding regions); 
ii) cause the transducer to transmit at least one ultrasound pulse (2.2 In vitro experiments “burst-mode ultrasound with a burst length of 10 ms, pulse-repetition frequency (PRF) of 1 Hz, and duration of 120 s was used (n = 3)”); 
iii) acquire [the] cumulative acoustic response dose associated with at least one of the target BBB region or its surrounding regions (2.5 In vivo animal experiment design “The general operational flow was to detect the ESD0.55 MHz from the 0.55 MHz ceramics during the FUS exposure” and Fig. 3, re-produced below); 
iv) compare the measurement with a corresponding stored threshold value (2.5 In vivo animal experiment design “The general operational flow was to detect the ESD0.55 MHz from the 0.55 MHz ceramics during the FUS exposure and detect whether the ESD level exceeded the threshold value determined from the stage-1 experiments” and Fig. 3, re-produced below); and
v) operate the transducer based at least in part on the comparison (2.5 In vivo animal experiment design (2.5 In vivo animal experiment design “Once ESD0.55 MHz reached the threshold value, the FUS power output was halted and the experiment was terminated” and Fig. 3, re-produced below).

    PNG
    media_image1.png
    565
    534
    media_image1.png
    Greyscale

Fig. 3 of Tsai
Regarding Claim 2, Tsai teaches all limitations of Claim 1, as discussed above. Furthermore, Tsai teaches wherein the controller is further configured to:
a) cause at least one of a detection device or the transducer to measure acoustic signals from the target BBB region and/or its surrounding regions (2.5 In vivo animal experiment design, Paragraph 1 “An 18 μs short burst was generated from 1.1 MHz transducer […] and the subsequently backscattered emissions were received via the 0.55 MHz transducer”); and
b) determine the cumulative acoustic response dose based at least in part on the measured acoustic signals (2.5 In vivo animal experiment design, Paragraph 1 “The short 18 μs burst in pre-treatment phase is for establishing emission baseline for comparisons with the ones received in during- and post-treatment phases” and Fig. 3, re-produced above).
Regarding Claim 3, Tsai teaches all limitations of Claim 2, as discussed above. Furthermore, Tsai teaches a filter for filtering the measured acoustic signals from at least one of the target BBB region or its surrounding regions (2.6 Acoustic emission analysis, Paragraph 1 “Passive acoustic emissions due to microbubble-FUS interacted emissions were received/recorded through the experiment platform either through PCD transducer or 0.55 MHz outer ring FUS ceramics (signals denoted as s(t), where t is time). The corresponding spectrums (denoted as S(ω), where ω is the angular frequency) of signals via the fast Fourier Transform calculation, and the energy spectral density (denoted as ESD, in unit of V2 Hz−1) were obtained as follows: (see Equation 1, re-produced below)”).

    PNG
    media_image2.png
    57
    522
    media_image2.png
    Greyscale

Equation 1 of Tsai 
Regarding Claim 6, Tsai teaches all limitations of Claim 1, as discussed above. Furthermore, Tsai teaches wherein the controller is further configured to compute the cumulative acoustic response dose, (2.2 In vitro experiments “The acoustic emission was received through both the outer-ring FUS transducer and the PCD transducer to the oscilloscope connected with the PC.”), by integrating (see Equation 1, re-produced above), an acoustic response level (2.6 Acoustic emission analysis, Paragraph 1 “(s(n ·Δt) is the discrete passively received acoustic emission in time domain”).
Regarding Claim 7, Tsai teaches all limitations of Claim 1, as discussed above. Furthermore, Tsai teaches wherein the controller is further configured to cause generation of microbubbles in the at least one of the target BBB region or its surrounding regions using the transducer (Abstract “Burst-tone focused ultrasound exposure in the presence of microbubbles has been demonstrated to be effective at inducing temporal and local opening of the blood-brain barrier (BBB)” and 2.2 In vitro experiments “The acoustic emission was received through both the outer-ring FUS transducer and the PCD transducer to the oscilloscope connected with the PC. Microbubbles (MBs) […] were employed”).
Regarding Claim 8, Tsai teaches all limitations of Claim 1, as discussed above. Furthermore, Tsai teaches an administration device for introducing microbubbles into the at least one of the target BBB region or its surrounding regions (2.2 In vitro experiments “Microbubbles (MBs) […] were employed […] in the PE tube”).
Regarding Claim 18, Tsai teaches all limitations of Claim 1, as discussed above. Furthermore, Tsai teaches wherein the controller is configured to:
a) determine whether the cumulative tissue response dose exceeds the corresponding threshold value (2.5 In vivo animal experiment design, Paragraph 2 “FUS exposure was terminated when the system instantaneously detected that the predetermined ESD level was exceeded”); and 
b) if so, suspend ultrasound sonication, and if not cause the transducer to transmit a second ultrasound pulse (Fig. 3, re-produced above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (“Real-time monitoring of focused ultrasound blood-brain barrier opening via subharmonic acoustic emission detection: implementation of confocal dual-frequency piezoelectric transducers”) in view of Yamakoshi et al. (“Yeast Cell Trapping In Ultrasonic Wave Field Using Ultrasonic Contrast Agent”).
Regarding Claim 9, Tsai teaches all limitations of Claim 1, as discussed above. Tsai teaches the target BBB region or its surrounding regions, (Abstract, Paragraph 4 “The proposed system configuration and corresponding analysis based on subharmonic acoustic emissions has the potential to be implemented as a real-time feedback control structure for reliable indication of intact FUS-BBB opening for CNS brain drug delivery” and Introduction, Paragraph 1 “Burst-triggered focused ultrasound (FUS) exposure in the presence of microbubbles has been shown to locally and temporally [sic] disrupt the blood-brain barrier (BBB).”).
However, Tsai does not explicitly teach an administration device for introducing a seed microbubble, wherein the controller is further configured to cause generation of additional microbubbles using the seed microbubble and the transducer.
In an analogous microbubble field of endeavor, Yamakoshi teaches system, (Fig. 2, re-produced below), comprising an administration device, (shown in Fig. 1, annotated and re-produced by examiner below), for introducing a seed microbubble, (Experimental Setup, Paragraph 1 “seed bubbles”), wherein the controller is further configured to cause generation of additional microbubbles using the seed microbubble and the transducer (Introduction, Paragraph 3 “This method uses seed bubbles, which show relative large volumetric oscillation under ultrasonic wave application, in order to trap the target bubbles.”).

    PNG
    media_image3.png
    390
    494
    media_image3.png
    Greyscale

Fig. 2 of Yamakoshi

    PNG
    media_image4.png
    499
    452
    media_image4.png
    Greyscale

Fig.1 of Yamakoshi
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tsai and Yamakoshi because the combination provides a way to produce multiple microbubbles while limiting the amount of microbubbles initially introduced, thus decreasing risk to the patient.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (“Real-time monitoring of focused ultrasound blood-brain barrier opening via subharmonic acoustic emission detection: implementation of confocal dual-frequency piezoelectric transducers”) in view of Prus et al. (US 20100318002).
Regarding Claim 10, Tsai teaches all limitations of Claim 1, as discussed above. However, Tsai does not explicitly teach wherein the controller is further configured to determine the threshold value of the cumulative acoustic response dose associated with the at least one target BBB region and its surrounding regions based at least in part on anatomical characteristics thereof.
In an analogous focused ultrasound field of endeavor, Prus teaches a system, ([0019] “a system 100”), wherein the controller, ([0019] “controller 115”), is further configured to determine the threshold value of the cumulative acoustic response dose, ([0026] “The system may also include one or more storage devices 150 to store representations of the acoustic signals, threshold values, and/or results of the signal analysis algorithm.”), associated with the at least one target BBB region and its surrounding regions, ([0019] “By […] processing the detected signals as part of a control feedback loop, the therapeutic effect of the focused ultrasound remains within an efficacy range.”), based at least in part on anatomical characteristics thereof ([0027] “Because different cavitation events have distinct acoustic properties, the monitored signals provide valuable information regarding the effect of the ultrasound energy at the target.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tsai and Prus because without thresholds, too much or too little energy may be applied resulting in insufficient energy being delivered to the target tissue, uncontrolled effects of excess cavitation such as expansion of the affected area beyond the planned volume and/or a shift (generally towards the transducer) of the treatment volume, as taught by Prus in [0005]. The inclusion of thresholds in the combination ultimately act as a safety net for the operation of the device, which when based at least in part on anatomical characteristics thereof, are within an appropriate range for the corresponding tissue or region.
Regarding Claim 11, the modified system of Tsai teaches all limitations of Claim 10, as discussed above. Furthermore, Prus teaches wherein there are a plurality of target BBB regions, ([0027] “The treatment may be delivered in […] multiple sonications during a single session, or during multiple sessions over time.”), and the controller is further configured to determine and store the threshold value of the cumulative acoustic response dose associated with each of the target BBB regions and each of their surrounding regions ([0026] “The system may also include one or more storage devices 150 to store representations of the acoustic signals, threshold values, and/or results of the signal analysis algorithm.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Prus because without thresholds, too much or too little energy may be applied resulting in insufficient energy being delivered to the target tissue, uncontrolled effects of excess cavitation such as expansion of the affected area beyond the planned volume and/or a shift (generally towards the transducer) of the treatment volume, as taught by Prus in [0005]. The inclusion of thresholds in the combination ultimately act as a safety net for the operation of the device, which when based at least in part on anatomical characteristics thereof, are within an appropriate range for the corresponding tissue or region.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (“Real-time monitoring of focused ultrasound blood-brain barrier opening via subharmonic acoustic emission detection: implementation of confocal dual-frequency piezoelectric transducers”) and Prus et al. (US 20100318002), as applied to Claim 10, further in view of Freundlich et al. (WO 2006136912).
Regarding Claim 12, the modified system of Tsai teaches all limitations of Claim 10, as discussed above. Tsai teaches the cumulative acoustic response dose of the target BBB region and surrounding regions (2.5 In vivo animal experiment design “The general operational flow was to detect the ESD0.55 MHz from the 0.55 MHz ceramics during the FUS exposure” and Fig. 3, re-produced below).
However, Tsai does not explicitly teach wherein the threshold value of the cumulative acoustic response dose associated with the at least one target region is different from the threshold value of the cumulative acoustic response dose associated with the surrounding regions.
In an analogous ultrasonic treatment field of endeavor, Freundlich teaches a system, (Page 2 Lines 5-8 “a system for treating tissue within a body includes means for delivering a first level of ultrasound energy to a target tissue region for a first duration resulting in the generation of micro-bubbles in the target tissue region”), wherein the threshold value of the cumulative acoustic response dose associated with the at least one target BBB region is different from the threshold value of the cumulative acoustic response dose associated with the surrounding regions (Page 7 Lines 3-13 “Particularly, the controller 18 is configured to control an amplitude, a phase, a frequency, or a combination thereof, of respective transducer elements 14, such that an energy intensity at the target tissue 42 is above a prescribed threshold (treatment threshold) level sufficient to treat the target tissue 42, while an energy intensity at tissue (sensitive tissue) desired to be protected is below a prescribed threshold (safety threshold) level for protection of the sensitive tissue. For examples, the controller 18 can generate a drive signal to reduce an energy delivered to the sensitive tissue by one of the transducer elements 24, or not activate one of the transducer elements 24, thereby creating a zone of relatively lower energy at the sensitive tissue.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Freundlich because the different thresholds ensure that the surrounding regions, or the region that is not intended for targeted therapy, is not damaged by the high energy application that may be required by the target region for treatment. This creates a more efficient and productive treatment procedure, allowing the treatment to be specifically focused on one region and eliminating the risk of application to surrounding tissues, which is beneficial to the patient.
Regarding Claim 13, the modified system of Tsai teaches all limitations of Claim 10, as discussed above. However, Tsai does not explicitly teach wherein the surrounding regions comprise tissue having different types at different locations, and the controller is further configured to determine the threshold value of the cumulative acoustic response dose associated with each type of the tissue at each location of the surrounding regions.
In an analogous ultrasonic treatment field of endeavor, Freundlich teaches wherein the surrounding regions comprise tissue having different types at different locations, (Page 9 Lines 13-16 “While planning, the processor 22 may take the tissue data in the pass zone, types of tissues, frequency, mode and focal spot size variation into account when planning the position of the focal spot for a treatment site, the required power level and energy level.”), and the controller is further configured to determine the threshold value of the cumulative acoustic response dose associated with each type of the tissue at each location of the surrounding regions, (Page 7 Lines 3-13 “the controller 18 is configured to control an amplitude, a phase, a frequency, or a combination thereof, of respective transducer elements 14, such that an energy intensity at the target tissue 42 is above a prescribed threshold (treatment threshold) level sufficient to treat the target tissue 42, while an energy intensity at tissue (sensitive tissue) desired to be protected is below a prescribed threshold (safety threshold) level for protection of the sensitive tissue,” and Page 9 Lines 13-16 “While planning, the processor 22 may take the tissue data in the pass zone, types of tissues, frequency, mode and focal spot size variation into account when planning the position of the focal spot for a treatment site, the required power level and energy level.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Freundlich because recognizing the different tissue types at different locations is important in not unintentionally treating tissue with the ultrasonic energy that does not require treatment, which can damage healthy tissue. Healthy tissue will have a different threshold than that of tissue that requires treatment, which the controller must recognize in order for the procedure to occur efficiently. 
Regarding Claim 14, the modified system of Tsai teaches all limitations of Claim 10, as discussed above. However, Tsai does not explicitly teach further comprising an imaging device for acquiring the anatomical characteristics of the target BBB region and its surrounding regions.
In an analogous ultrasonic treatment field of endeavor, Freundlich teaches an imaging device for acquiring the anatomical characteristics of the target BBB region and its surrounding regions, (Page 7 Lines 21-24 “the imaging device 20 can be another type of device capable of performing an imaging of tissue, such as, a x-ray device, a fluoroscope, an ultrasound imaging device, or a computed tomography machine” and Page 10 Lines 14-16 “the imager 20 supplies image data of the target mass 42 that can be used to determine volume, position, and distance from a skin surface 25”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Freundlich because acquiring the anatomical characteristics may be beneficial in the controller determining the threshold values because different anatomical characteristics of the tissues may influence how much ultrasonic energy or power is required to perform effective treatment. The effectiveness of the treatment ultimately influences the outcome of the procedure and the patient.
Regarding Claim 15, the modified device of Tsai teaches all limitations of Claim 14, as discussed above. Furthermore, Freundlich teaches wherein the image device further acquires images of at least one of the target BBB region or its surrounding regions, (Page 7 Lines 21-24 “the imaging device 20 can be another type of device capable of performing an imaging of tissue, such as, a x-ray device, a fluoroscope, an ultrasound imaging device, or a computed tomography machine” and Page 10 Lines 14-16 “the imager 20 supplies image data of the target mass 42 that can be used to determine volume, position, and distance from a skin surface 25”), and the controller is further configured to determine the tissue response dose based at least in part on the acquired images, (Page 11 Lines 23-25 and Page 12 Lines 1-14 “Constructing the three-dimensional treatment plan begins in step 102 with obtaining diagnostic quality images of the target mass 42. For example, the diagnostic quality images may be the preliminary images supplied by an imager such as the imager 20. In step 104, the processor 22 uses the diagnostic images to define the treatment region, or the user may define it through the user interface 23. Then, in step 106, a line y=[ynear :yfar ] is defined such that (y) cuts through target zone perpendicular to the transducer 14 along the transducer axis from the nearest point within the target mass 42 (ynear) to the furthest point (yfar). Line (y) will be the axis along which the treatment layers will be defined. Once (y) is defined, the processor 22 will perform a dose prediction in step 108 using the maximal power required for small and large spot sizes at (yfar). […] It should be noted that properties such as the maximal power and the maximal temperature limit may be supplied as default thermal dose prediction properties or may be supplied as user supplied thermal dose prediction properties.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Silberg and Freundlich because determining the tissue response dose based at least in part on the acquired images provides a baseline or guidance for an operator prior to the procedure. The acquired images provide a guidance plan and will ensure the tissue regions do not receive too much or too little energy, based on location or energy required for treatment.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (“Real-time monitoring of focused ultrasound blood-brain barrier opening via subharmonic acoustic emission detection: implementation of confocal dual-frequency piezoelectric transducers”) in view of Arvanitis et al. (“Integrated ultrasound and magnetic resonance imaging for simultaneous temperature and cavitation monitoring during focused ultrasound therapies”).
Regarding Claim 16, Tsai teaches all limitations of Claim 1, as discussed above. However, Tsai does not explicitly teach wherein a tissue response dose comprises a temperature associated with the at least one of the target BBB region and its surrounding regions.
In an analogous ultrasound cavitation field of endeavor, Arvanitis teaches a system for temporarily disrupting a patient’s blood-brain barrier (BBB), wherein a tissue response dose, (Introduction, Paragraph 2 “To selectively promote and sustain the desired effects, one typically selects an appropriate set of acoustic parameters (i.e., frequency, burst length, pulse repetition frequency) and then tunes the amplitude to achieve the desired temperature rise”) comprises a temperature (Conclusions “The strength of cavitation activity, which was relatively constant over time, was correlated with the peak temperature rise”), associated with the at least one of the target BBB region and its surrounding regions (Methods “The system was […] developed for transcranial sonication for brain tumor ablation”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tsai and Arvanitis because the temperature associated with the at least one of the target BBB region and its surrounding regions can be further used to develop controllers for cavitation-enhanced ablation, facilitate the optimization and development of this and other ultrasound therapies, and provide a useful tool to study the bioeffects of acoustic cavitation, as taught by Arvanitis in Conclusions.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (“Real-time monitoring of focused ultrasound blood-brain barrier opening via subharmonic acoustic emission detection: implementation of confocal dual-frequency piezoelectric transducers”) in view of Tillander (WO 2016156036), with citations from the paragraph numbers from the respective US PG Publication (US 20180085023).
Regarding Claim 17, Tsai teaches all limitations of Claim 1, as discussed above. However, Tsai does not explicitly teach wherein a tissue response dose is acquired by measuring an MRI T2 relaxation time associated with the at least one of the target BBB region or its surrounding regions.
In an analogous sonication field of endeavor, Tillander teaches a system for temporarily disrupting a patient’s blood-brain barrier (BBB), (Abstract “The invention provides for a medical instrument (100) comprising: a high intensity focused ultrasound system (104) a magnetic resonance imaging system (102). Machine executable instructions (180, 182, 184, 186) cause a processor (144) controlling the medical instrument to: receive (300) sonication commands (160), wherein the sonication commands specify a set of multiple target volumes (202) within the target zone; and receive (302) a selection of a current target volume (200) selected from the set of multiple target volumes.”), wherein a tissue response dose is acquired by measuring an MRI T2 relaxation time associated with the at least one of the target BBB region or its surrounding regions ([0022] “Examples of parameters that may be measured during magnetic resonance thermometry are: the proton resonance frequency shift, the diffusion coefficient, or changes in the T1 and/or T2 relaxation time may be used to measure the temperature using magnetic resonance,” where the target volume is the target BBB region).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tsai and Tillander because by measuring the MRI T2 relaxation time, a user or device can quantify the rate of decay of the magnetization within the x-y plane. This is beneficial in imaging as this affects the image brightness and will influence the image analysis. With a shorter T2, the image becomes darker much more quickly than with a longer T2, where the image will stay brighter for longer.
Regarding Claim 19, Tsai teaches all limitations of Claim 1, as discussed above. However, Tsai does not explicitly teach wherein a tissue response dose comprises information derived from at least one of MRI T2* imaging or MRI T2* weighted imaging associated with the at least one of the target BBB region or its surrounding regions.
In an analogous sonication field of endeavor, Tillander teaches a tissue response dose, ([0022] “the T1 and/or T2 relaxation time may be used to measure the temperature using magnetic resonance. The proton resonance frequency shift is temperature dependent, because the magnetic field that individual protons, hydrogen atoms, experience depends upon the surrounding molecular structure. An increase in temperature decreases molecular screening due to the temperature affecting the hydrogen bonds. This leads to a temperature dependence of the proton resonance frequency.”), comprises information derived from at least one of MRI T2* imaging or MRI T2* weighted imaging associated with the at least one of the target BBB region or its surrounding regions ([0024] “The reconstruction of […] T2-star weighted images can therefore be used to construct thermal or temperature maps” and [0033] “the thermal dose may be the important parameter. In this case for example as the temperature map is repeatedly calculated a thermal dose could be calculated for each of the multiple target volumes.”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tsai and Tillander because the MRI T2* weighted imaging assists a user in ensuring the treatment of the tissue is efficient and/or complete. Furthermore, this also ensures the device is selectively treating the tissue, and not unintentionally treating tissue that does not require treatment.

Claims 4, 5, and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (“Real-time monitoring of focused ultrasound blood-brain barrier opening via subharmonic acoustic emission detection: implementation of confocal dual-frequency piezoelectric transducers”) in view of Silberg et al. (WO 2015187968).
Regarding Claim 4, Tsai teaches all the limitations of Claim 3, as discussed above. Furthermore, Tsai teaches the detection of a harmonic or sub-harmonic response to the transmitted ultrasound pulse (4.3 Strength of sub-harmonic emission over ultraharmonic/harmonic emission “stable cavitation plays a role in bubble generation and oscillation and emits harmonics, subharmonics […] concurrently during ultrasound exposure.”). However, Tsai does not explicitly teach a filter to select at least one of a harmonic or sub-harmonic response to the transmitted ultrasound pulse.
In an analogous tissue targeting field of endeavor, Silberg teaches a system for temporarily disrupting a patient’s blood-brain barrier (BBB), ([0043] “the systems and methods disclosed herein can be useful for distributing a solution comprising therapeutic agent in a variety of tissues with limited blood supply. Exemplary tissues include, but are not limited to soft tissues, […], vessels, […], internal organs, […], intracranial space, tissue within the […] cranium”), comprising a filter, ([0006] “a fast Fourier transform (FFT)”), configured to select at least one of a harmonic or sub-harmonic response to the transmitted ultrasound pulse ([0012] (“The sensor may be configured to monitor a harmonic, subharmonic […] response of the target tissue generated in response to the applied ultrasound. […] The controller may be configured to apply a Fast Fourier Transform to the monitored acoustic response of the target tissue to the applied ultrasound” and [0083] “Optionally the FFT may be combined with a filter that blocks the input frequency.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tsai and Silberg because the combination permits the controller to filter for the desired response of the transmitted ultrasound pulse, which may reflect a lack of dispersion or a successful procedure, depending on the filtered responses.
Regarding Claim 5, Tsai teaches all limitations of Claim 3, as discussed above. However, Tsai does not explicitly teach wherein the filter is configured to select a broadband response to the transmitted ultrasound pulse.
In an analogous tissue targeting field of endeavor, Silberg teaches wherein the filter is configured to select a broadband response to the transmitted ultrasound pulse ([0012] “The sensor may be configured to monitor a […] broad band response of the target tissue generated in response to the applied ultrasound. […] The controller may be configured to apply a Fast Fourier Transform to the monitored acoustic response of the target tissue to the applied ultrasound.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tsai and Silberg because the combination permits the controller to filter for the desired response of the transmitted ultrasound pulse, which may reflect a lack of dispersion or a successful procedure, depending on the filtered responses.
Regarding Claim 20, Tsai teaches all limitations of Claim 1, as discussed above. However, Tsai does not explicitly teach wherein the controller is further configured to operate the transducer by adjusting at least one of a transmitting power or a sonication pattern associated with the transducer.
In an analogous tissue targeting field of endeavor, Silberg teaches the controller, ([0010] “controller”), is further configured to operate the transducer by adjusting at least one of a transmitting power or a sonication pattern associated with the transducer ([0007] (“the method can comprise automatically adjusting at least one of (a) a frequency of the ultrasound energy; (b) a power of the ultrasound energy; or (c) a rate of administration of the solution comprising the therapeutic agent in response to acoustic feedback from application of the ultrasound energy” and [0028] “the system is configured to adjust ultrasound parameters and/or administration of solution comprising therapeutic agent in response to acoustic feedback from the subject.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Tsai and Silberg because the combination allows for response to the amount of cavitation that is occurring in the subject, as taught by Silberg in [0081], which creates a more efficient procedure for both the operator and the patient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Oommen Jacob/Primary Examiner, Art Unit 3793